HEDRICK, Judge.
Based on specific exceptions in the record, defendant challenges the testimony of the witness Alice Fay Barwick regarding the account in question. The defendant contends the court erred in admitting testimony of the witness “without proper foundation, identification, authentication and time of preparation of the record of the account subject of this action.” We do not agree.
In 1 C. J.S., Account, Action on, § 16, p. 606, it is said:
“Any evidence, otherwise competent, which tends to show the existence or correctness of the account, or which tends to disprove its existence or correctness is admissible.”
The evidence discloses the witness personally prepared the account of the defendant Murphy in the regular course of business by posting to the account from the invoices while she was employed as a bookkeeper for the plaintiff during the period of time the building materials were furnished for the construction of an addition to the defendant’s residence. We hold the testimony of the witness Barwick was admissible to show the existence and correctness of the account.
 The defendant assigns as error the court’s denial of. his motions for directed verdict and for judgment non obstante veredicto. Upon motion for a directed verdict and judgment non obstante veredicto, pursuant to G.S. 1A-1, Rule 50(a) and (b), the sufficiency of the evidence to take the case to the jury is drawn into question. All of the evidence which supports plaintiff’s claim must be taken as true and considered in the light most favorable to plaintiff giving him the benefit of every reasonable inference which may legitimately be drawn therefrom, and with contradictions, conflicts and inconsistencies being resolved in plaintiff’s favor. Coppley v. Carter, 10 N.C. App. 512, 179 S.E. 2d 118 (1971) ; Horton v. Insurance Co., 9 N.C. App. 140, 175 S.E. 2d 725 (1970); Musgrave v. Savings *355& Loan Assoc., 8 N.C. App. 385, 174 S.E. 2d 820 (1970). We hold there is sufficient evidence in the record requiring the submission of this case to the jury.
We note that the testimony in the record tends to show that the balance due on the account was $531.41; whereas the jury’s verdict found that the plaintiff was entitled to recover of the defendant $540.31. Judgment was entered on the verdict. The defendant has not raised any question regarding the discrepancy between the testimony and the verdict. He did except to the judgment. An exception to the judgment presents the face of the record for review, which includes whether the facts found or admitted support the judgment. Fishing Pier v. Town of Carolina Beach, 274 N.C. 362, 163 S.E. 2d 363 (1968) ; White v. Perry, 7 N.C. App. 36, 171 S.E. 2d 56 (1969). The record reveals that in its complaint the plaintiff sought to recover $540.31 and that a verified copy of the account was attached to the complaint indicating that the balance due on the account was $540.31. In addition, the evidence reveals that the bookkeeper, Alice Fay Barwick, forwarded a copy of the account to the defendant. In the instant case the judgment is supported by the verdict.
The defendant has failed to show prejudicial error in the trial.
No error.
Chief Judge Mallard and Judge Graham concur.